Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/510836 application originally filed October 26, 2021.
Claims 1-21 are pending and have been fully considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,186,789. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and U.S. Patent ‘789 both claim a biodiesel fuel mixture comprising a blend of biodiesel fuel and base petroleum fuel with overlapping ranges and overlapping properties of the fuel.  The compositions having the same components in overlapping ranges would be expected to possess the claimed performance qualities in overlapping ranges as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)".
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,306,266. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and U.S. Patent ‘266 both claim a biodiesel fuel mixture comprising a blend of biodiesel fuel and base petroleum fuel with overlapping ranges and overlapping properties of the fuel.  The compositions having the same components in overlapping ranges would be expected to possess the claimed performance qualities in overlapping ranges as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 18 and 19 are indefinite to the phrase “has no negative impact on NOx emissions of an engine” due to it is unclear how to define “no negative impact”.  Applicants have not provided a “measurement” or “numeric” or “value” to NOx emissions to determine is this is a negative or positive impact. It is required for applicants amend the claims and/or provide further clarity to the phrase “no negative impact on NOx emissions”.
Regarding Claim 17, is indefinite to the phrase “reduces NOx emissions of an engine as compared to a substantially similar biodiesel fuel mixture” due to the phrase is unclear on how to define “reducing NOx emissions…compared to a substantially similar biodiesel.  Applicants have not provided a “measurement” or “numeric” or “value” to NOx emissions to determine if a reduction has occurred compared to similar biodiesel.  It is required for applicants amend the claims and/or provide further clarity.
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure and PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a biodiesel fuel mixture composition comprising: 18-21 wt. % of biodiesel, the biodiesel having: a cetane number of 47 or greater; a sulfur content of 15 ppm or less; a flash point of 190°F or greater; and a fatty acid methyl ether (FAME) content of 95 volume % or greater; and 79-82 wt. % of a base petroleum diesel fuel, the base petroleum diesel fuel having: between 10 wt % and 25 wt % aromatics; 7 wt % polycyclic aromatics or less; a cetane number between 45 and 60; a sulfur content of 15 ppm or less; a flash point of 125°F or greater; and a FAME content of 5 volume % or less; and from 1000 to 3500 ppm 2-ethylhexyl nitrate, wherein the biodiesel fuel mixture has no negative impact on NOx emissions as compared to the base petroleum diesel fuel of an engine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeh et al. (US 2012/0285078) discloses in the abstract, provides synergistic biofuel blends comprising a petroleum distillate and two or more fatty acid alkyl ester-containing biofuels. Methods for making synergistic biofuel blends are also provided. 
Krupa et al. (US 2008/0163542) discloses in the abstract, a fuel oil composition describing a synergistic blend of petroleum based fuels with renewable fuels to enhance the combined fuel's cold temperature operability properties. The oil composition comprises a petroleum based component and a renewable fuel component. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771